Case 1:19-cr-00576-BMC Document 50 Filed 08/19/20 Page 1 of 2 PageID #: 1116


                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
MPR/RCH/EMR                                      271 Cadman Plaza East
F. #2019R00927                                   Brooklyn, New York 11201


                                                 August 19, 2020

By FedEx

Cesar DeCastro, Esq.
7 World Trade Center, 34th Floor
New York, NY 10007

                Re:   United States v. Genaro Garcia Luna
                      Criminal Docket No. 19-576 (BMC)

Dear Counsel:

              Enclosed please find the government’s supplemental discovery in accordance
with Rule 16 of the Federal Rules of Criminal Procedure. Please note the enclosed discovery
contains Protected Material and should be handled consistently with the Protective Order.
The government also requests reciprocal discovery from the defendant.
I.     The Government’s Discovery

       Enclosed please find:

        Intercepted communications, Bates-numbered 00000154349-00000155189;
         00000155190-00000155190; 00000155191-00000155236; 00000155237-
         00000155237; 00000155238-00000155238; 00000155238-00000155239;
         00000155238-00000155240; 00000155241-000000155241; 00000155242-
         00000157638; 00000157639-00000158340; 00000158341-00000158656;
         00000158657-00000158657; 00000158658-00000158658; 00000158659-
         00000159507; 00000159508-00000169244; 00000169245-00000169246; and
         00000172452-00000172452;
        Financial Records, Bates-numbered 00000169247-00000172412 and
         00000172413-00000172451; and
        In response to the Court’s August 9, 2020 Order, grand jury records from the
         Master Jury Wheel provided by the Clerk of the Court, Bates-numbered
         00000172453, as well as a cover letter from the Clerk of the Court, Bates-
         numbered 00000172454.
Case 1:19-cr-00576-BMC Document 50 Filed 08/19/20 Page 2 of 2 PageID #: 1117




               If you have any questions or requests regarding further discovery or a
disposition of this matter, please do not hesitate to contact me.

                                                  Very truly yours,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:     /s/
                                                  Michael P. Robotti
                                                  Ryan C. Harris
                                                  Erin M. Reid
                                                  Assistant U.S. Attorneys
                                                  (718) 254-7000

Enclosures

cc:    Clerk of Court (BMC) (via ECF)




                                              2
